11-5333
    Canales Sanchez v. Harris


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    30th day of January, two thousand thirteen.

    PRESENT:
                RALPH K. WINTER,
                ROSEMARY S. POOLER,
                DENNY CHIN,
                      Circuit Judges.
    _____________________________________

    LUIS A. CANALES SANCHEZ,

                                Plaintiff-Appellant,


                      v.                                                  11-5333


    HARRIS, CORRECTION OFFICER, #1261,
    HOLMES, CAPTAIN, #295,

                      Defendants-Appellees.
    _____________________________________

    For Appellant:                     LUIS A. CANALES SANCHEZ, pro se, Attica, NY.

    For Appellees:                     RONALD E. STERNBERG, Of Counsel, Corporation Counsel of
                                       the City of New York (Michael A. Cardozo, Corporation Counsel,
                                       Leonard Koerner, Of Counsel, on the brief), New York, NY.
     Appeal from a judgment of the United States District Court for the Southern District of
New York (Jones, J.).

    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the district court is AFFIRMED.

       Appellant Luis A. Canales Sanchez, proceeding pro se, appeals from the district court’s
judgment entered on December 15, 2011, following an order adopting Magistrate Judge Michael
H. Dolinger’s August 5, 2011 report and recommendation and granting the motion of Appellees
Correction Officer Harris and Captain Holmes to enforce an oral settlement agreement as to
Canales Sanchez’s action, filed pursuant to 42 U.S.C. § 1983. We assume the parties’ familiarity
with the underlying facts, the procedural history of the case, and the issues on appeal.

        This Court reviews decisions on whether a settlement is binding de novo as to legal
conclusions, and for clear error as to factual determinations. See Ciaramella v. Reader’s Digest
Ass’n, Inc., 131 F.3d 320, 322 (2d Cir. 1997). After an independent review of the record and
relevant case law, we affirm for substantially the reasons stated in Magistrate Judge Dolinger’s
thorough report and recommendation.

       We have considered all of Canales Sanchez’s arguments and find them to be without
merit. Accordingly, the judgment of the district court is hereby AFFIRMED.

                                            FOR THE COURT:
                                            Catherine O’Hagan Wolfe, Clerk




                                                2